PER CURIAM.
This case was duly considered by the Court on the motion to dismiss the petition for certiorari. The motion to dismiss as to grounds 2 and 3 is denied. Ruling is deferred as to ground 1 which reads as follows, viz.: “That the Florida Industrial Commission was not made a party respondent to the proceeding as required by the provisions of Section 440.27(1), Florida Statutes.”
This cause is hereby set for oral argument before this Court Thursday, May 6, 1965. Thirty minutes to the side are allowed for such argument. The parties are requested at the argument on the merits hereby fixed to be prepared to and to argue the question raised by the above quoted ground of the motion to dismiss and, in the meantime, to file briefs in this Court thereon. The respondent shall file his brief within ten days hereafter and the petitioner shall have ten days for a reply.
It is so ordered.
DREW, C. J., and THOMAS, ROBERTS, CALDWELL and ERVIN, JJ., concur.